Citation Nr: 1121139	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-46 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for renal failure as a result of treatment at a Department of Veterans Affairs medical facility between July 2001 and August 2001.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151 for renal failure incurred as a result of treatment at Hines VA Medical Center (VAMC) in Chicago between July 2001 and August 2001.  He specifically contends that the medications (Amikacin and Gentamicin) that he was given to treat a post-operative right shoulder infection caused him to develop acute and/or chronic renal failure.  

The record reflects that the Veteran underwent right shoulder surgery at Hines VA Medical Center on June 15, 2001.  A hospital discharge summary shows that the Veteran was hospitalized again between July 6, 2001 and July 16, 2001 for wound infection status post right shoulder rotator cuff repair, acromicular joint resection and acromioplasty.  While hospitalized, the Veteran was found to have Klebsiella pneumonia, Pseudomonas aeruginosa, and mixed aerobic diphtheroids.  To treat the infections while in the hospital, the Veteran was prescribed various medications, including Amikacin and Gentamicin.  Following his discharge from the hospital, the Veteran, who had a home nurse, was also prescribed 1 gram of Amikacin IV every 24 hours for four weeks.  On August 20, 2001, the Veteran again presented to Hines VAMC after complaining of nausea, vomiting, dizziness, chills, muscular burning, and achiness to both legs for a few days.  After blood cultures were taken and an examination, the Veteran was instructed to not take Amikacin until he was re-examined on August 22, 2002.  On August 29, 2001, the Veteran was contacted by his VA physician and told to come to the hospital because of abnormal lab results.  He subsequently was admitted to the hospital and diagnosed with, and treated for, acute renal failure.  Later VA treatment records, including  records dated in September 2001 and November 2002, show that examiners indicated that the Veteran had aminoglycoside induced acute renal failure and/or acute/chronic renal insufficiency secondary to Amikacin.  A November 25, 2002 VA treatment record shows that the examiner's assessment of the Veteran's condition was that he had chronic renal insufficiency secondary to diabetes and hypertension.  A January 13, 2003 VA treatment record shows that the examiner indicated that the Veteran's worsening renal function was most likely the natural progression of diabetic nephropathy because his blood pressure and glucose had been poorly controlled in the past.  The examiner also indicated that the Veteran was told that he may soon need a kidney transplant.  A January 22, 2003 VA treatment record shows that the Veteran underwent a psychosocial assessment for transplant candidates and was found to be a good candidate for transplant.

The record reflects that in June 2005, a VA nurse practitioner provided an opinion with respect to whether the Veteran's July 11, 2001 acute renal failure was caused by the IV Amikacin that was used to treat the polymicrobial wound infection following his right shoulder.  According to the nurse practitioner, the Veteran's acute renal failure was not caused or made worse by VA medical treatment/ IV Amikacin because the Veteran had a increased risk for kidney failure given his length of diabetes mellitus (15 years), his beginning stages of nephropathy, 1-2+ proteinuria, and his long standing history of hypertension.  She also indicated that the Veteran was being monitored for hepatic dysfunction as soon as his creatinine levels started to increase and aminoglycoside therapy was discontinued.  

However, in a September 2005 Deferred Rating Decision, the RO determined that a new VA opinion was warranted.  The RO specifically requested that a VA physician provide an opinion as to the allegations that the Veteran's acute renal failure was either aggravated and/or the result of treatment with high doses of AMIKACIN for an infection in his right shoulder.  The RO particularly noted that the Veteran's VA outpatient treatment records did not document a diagnosis of nephropathy prior to his treatment with Amikacin, although he was shown to have elevated BUN of 28 on July 6, 2001.  The RO also stated that the Veteran's creatinine and BUN levels were not routinely checked while he was on high doses of AMIKACINE, but rather were checked on July 12, 2001, July 25, 2001, and August 20, 2001.  The RO specifically wanted the examiner to provide an opinion as to whether the increase in the Veteran's BUN levels between July 25, 2001 and August 20, 2001 was a normal progression of diabetic nephropathy.  
However, although a December 2005 VA examination report shows that a VA physician reviewed the Veteran's claims file, he did not provide any specific supplemental opinions that were responsive to the RO's requested questions.  Rather, the physician only indicated that he agreed with the opinion given by the June 2005 nurse practitioner.  Therefore, based on the reasons cited above, the Board finds that the June 2005 and December 2005 VA opinions are inadequate. 

The record also reflects that in October 2009, a VA physician provided an opinion with respect to whether the Veteran's acute and/or chronic renal failure was either aggravated and/or the result the Gentamicin that was used between July 2001 and August 2001 to treat a post-operative right shoulder infection.  However, in reviewing the examiner's opinion, he failed to provide any clinical rationale for the conclusions that he reached.  Therefore, the Board finds that such opinion is inadequate. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, because the VA opinions of record are inadequate and the record does not contain sufficient medical evidence for the Board to make a decision on the claim, a remand is necessary to obtain another medical opinion.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claim with respect to whether his acute and/or chronic renal failure was either aggravated and/or the result of Amikacin and/or Gentamicin treatment between July 2001 and August 2001.

With regard to the duty to assist, VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2010).  Such assistance includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, Social Security Administration records associated with the claims file contain pertinent VA inpatient and outpatient treatment records dated between 2001 and 2003.  However, there is no evidence that the RO has associated any such records with the Veteran's claims file.  Therefore, the Board finds that those records, as well as any other ongoing treatment records, should be located and placed in the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his renal failure.  After securing the necessary authorizations for release of this information, obtain copies of all treatment records referred to by the Veteran, not already of record.  Any outstanding  VA treatment records dated from 2001 until the present should also be associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's renal failure.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  Forward the claims file, including a copy of this remand, to the designated examiner.

All renal disabilities should be identified.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's renal failure disability was proximately caused by the Amikacin and/or Gentamicin medications that were given to the Veteran between July 2001 and August 2001 to treat a right shoulder infection at Hines VAMC in Chicago, Il.  

The examiner should also reconcile the evidence of record which shows various causes of the Veteran's acute and/or chronic renal failure, including the use of aminoglycosides, including Amikacin and/or Gentamicin, diabetes (including a natural progression of diabetic nephropathy), and/or hypertension. 

The examiner should specifically provide an opinion as to whether the increase in the Veteran's BUN levels between July 25, 2001 and August 20, 2001 was a normal progression of diabetic nephropathy.

The examiner should also render an opinion as to whether it is at least as likely as not that the proximate cause of the Veteran's renal failure was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.

The rationale for all opinions expressed should be set forth.  The claims folder, including a copy of this Remand, must be made available to the examiner in conjunction with the examination.
		
3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate supplemental statement of the case provide then with an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
THOMAS O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


